DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claims filed on June 14, 2022 has been entered. No new amendments are made and no new matter is added. Claims 1, 7, 10, 15, 19, 21-34 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 10, and 15, Applicant argues that Lee in view of Lymberopoulos and Tsou fails to disclose:
inputting the current state feature information into a plurality of decision tree prediction models each corresponding to an application in a preset application set, to cause each of the decision tree prediction models to output a probability value, .. . wherein the probability value indicates a probability that the associated application becomes a next application used by a user ["feature (a)"]; 
wherein each of the decision tree prediction models is generated based on a usage regularity of an associated application corresponding to historical state feature information of the terminal device ["feature (b)"]); 
acquiring a probability value output from a leaf node that matches the current state feature information in each decision tree prediction model ["feature (c)"]. 

Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Tsou discloses in paragraph 69: ([0069] each decision tree adapted for a particular type of classification. For instance, each decision may be adapted for anomaly detection in data generated by one or more sensors at each respective device. In some implementations, each device may train (at 310) its respective decision tree, for instance, using data generated at the device by its respective sensors or logic). For feature (a) in this example taught by Tsou, there is a one-to-one correspondence between a decision tree prediction model and a respective device similar to a one-to-one correspondence between a plurality of decision trees and a plurality of applications. Each device trains a local random forest model consisting of decision trees based on the inputs received at each device. Tsou further discloses in paragraph 70: ([0070] A device may build a local decision tree. For instance, after training 310 its local decision tree, the device (e.g., 105b) may exchange 315 trained decision trees with other neighboring devices (e.g., 105a,c) such that each device receives the trained decisions tree(s) from its neighboring devices and supplements its own trained decision tree…). After each local decision tree is trained based on the input data, the local decision tree will share its trained decision tree with neighboring prediction models. Sharing its trained decision tree with neighboring decision trees will also share the input data it gathered locally with decision trees on other devices. Therefore the input data will be inputted into a plurality of decision tree prediction models, where each decision tree prediction model corresponds to data gathered on a local device. As each device in a network may have different collection of neighbors, their respective collection of decision trees assembled for the device’s may vary. While Tsou discloses training a decision tree to classify data, it would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Tsou to model a plurality of decision trees to utilize a  random forest model to identify a probability of an instance (Tsou [0097]) and output and predict a probability that an associated application such as one taught in Lee will become the next application used by a user
	One of ordinary skill in the art would have been motivated to make this modification in order to classify data generated by one or more sensors as either anomalous or normal data, among other example classifications (e.g., object detection, object tracking, pedestrian detection, etc.). Where the data to be classified by the model may be data generated by one or more sensors of the device, data describing a state or action performed in connection with one or more actuators of the device, data generated for a user interface of the device, data generated by computing resources and/or activity logic executed on the device, among other potential examples (Tsou [0053]).
Regarding feature (b), Applicant argues in the system of Tsou, it is impossible to generate a non-locally trained decision tree based on any usage information on the device. That Tsou fails to disclose how to train or generate its decision trees. Examiner has carefully considered Applicant’s argument and respectfully disagrees. Examiner looks again to paragraph ([0070] after training 310 its local decision tree, the device (e.g., 105b) may exchange 315 trained decision trees with other neighboring devices (e.g., 105a,c) such that each device receives the trained decisions tree(s) from its neighboring devices and supplements its own trained decision tree), that a non-locally trained decision tree may be trained based on usage data of a device as each trained decision tree will share its information with its information to supplement each other’s random forest tree model.  It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Tsou to model a plurality of decision trees to utilize a  random forest model to identify a probability of an instance (Tsou [0097]) and output and predict a probability that an associated application such as one taught in Lee will become the next application used by a user
	One of ordinary skill in the art would have been motivated to make this modification in order to classify data generated by one or more sensors as either anomalous or normal data, among other example classifications (e.g., object detection, object tracking, pedestrian detection, etc.). Where the data to be classified by the model may be data generated by one or more sensors of the device, data describing a state or action performed in connection with one or more actuators of the device, data generated for a user interface of the device, data generated by computing resources and/or activity logic executed on the device, among other potential examples (Tsou [0053]).
	Regarding feature (c), Applicant argues that Tsou does not disclose a probability value is output from a leaf node of the decision tree that matches the current state feature information in each decision tree prediction model. Examiner interprets from Tsou paragraph ([0098] each tree may generate a value between representing a probability). A leaf node of a decision tree is simply an end node where a decision tree terminates to output a result after given input data. In this case, the leaf node of Tsou is the end result of running a data set through the random forest and outputting a probability matching the data set traversing the random forest. Given the above, the Examiner maintains the rejection in view of Lee, Lymberopoulos and Tsou. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 15, 21, 24-27, 29-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20180293087) in view of Lymberopoulos (U.S Pub # 20130226837) and in further view of Tsou (U.S Pub # 20180189667).
With regards to claim 1, Lee discloses a method for preloading an application, being applied to a terminal device, the method comprising: 
acquiring current state feature information of the terminal device, when an application preloading prediction event is detected to be triggered ([0113] preloading level determination unit may determine a preloading level with respect to an application selected by the preloading APP selection unit 430. May determine the current state of the electronic device); 
inputting the current state feature information into a prediction model corresponding to an application in a preset application set ([0114] The present disclosure relates to preloading of an application by predicting a usage of a user's application. In this case, the preloading application may be selected using the prediction according to the following three patterns. FIGS. 6 to 11, 12A, and 12B illustrate an apparatus and method for selecting a preloading application by considering the three patterns [0118] may select the preloading application based on an APP list page. [0119] additional input features like cursor input), wherein the prediction model is generated based on a usage regularity of an associated application corresponding to historical state feature information of the terminal device ([0118] selection of the preloading application may be determined by considering an accumulated launching count and launching time score based on usage patterns of the user [0183] History data required to select the preloading application and determine the preloading level may be used in the present disclosure. The history data management unit 410 may persistently use the history data for application usage information of a user by storing it in the first memory 470 of the electronic device in a form of a file); 
predicting a target application to be initiated according to output results of the ([0187] a plurality of factors are used in prediction to select a preloading target, it is possible to select a preloading application widely based on the application execution pattern of the user); and
acquiring storage space information of the terminal device, and determining a value of N according to the storage space information, wherein N is a positive integer greater than or equal to one ([0124] In addition, the number of applications to be preloaded according to the state of the electronic device 400, that is, a load of a CPU and the second memory 490, may be limited to a specific number or less. [0140] number of preloading applications for each page attribute);
selecting N values having the greatest values from the plurality of values ([0131] select the top M applications having the highest S.sub.device value); and
determining applications corresponding to the selected N values as the target applications to be initiated ([0131] select the top M applications having the highest S.sub.device value); and
preloading the target application ([0108] preload a preloading target application selected by the preloading APP selection unit at a level determined by the preloading level determination unit).
Lee does not explicitly disclose however Lymberopoulos discloses:
wherein the probability value indicates a probability that the associated application becomes a next application used by a user ([0041] an access probability that a user will access a targeted URL);
predicting a target to be initiated according to the probability values output by the decision tree prediction model ([0042] prediction model based on access probability of a user to request access).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the application system of Lee by the prediction model system of Lymberopoulos to predict what content a user will access.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize a model that is trained based upon historical access data to predict whether to pre-fetch content is configured to receive as input a feature vector that represents a piece of content (Lymberopoulos [0006]).
	Tsou discloses:
inputting the current state feature information into a plurality of prediction models each corresponding to an application in a preset application set, wherein each of the decision prediction models is generated ([0069] each decision tree adapted for a particular type of classification. For instance, each decision may be adapted for anomaly detection in data generated by one or more sensors at each respective device. In some implementations, each device may train (at 310) its respective decision tree, for instance, using data generated at the device by its respective sensors or logic [0083] as new data is generated by a particular using sensors, the particular device may use the new data to update the entropy-based weight values for each of its decision trees);
to cause each of the decision tree prediction models to output a probability value ([0098] each tree may generate a value between 0 and 1 representing a probability),
acquiring the probability values output by the plurality of decision tree prediction models, comprising ([0098] collection of weighted votes):
	acquiring a probability value output from a leaf node that matches the current state feature information in each decision tree prediction model ([0083] newly generated data may be provided as inputs to each of the decision in a local random to generate respective predictions of a classification for the new data at each decision tree. [0098] The collection of weighted votes may then be assessed to determine (at 1005) a final vote or ensemble prediction (e.g., a median value determined from the combined weighted tree vote values).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Tsou to model a plurality of decision trees to acquire probability values based on input.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a classification result for a data instance using a collection of decision trees (Tsou [0073]).
	Claims 10 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 21, Lee further discloses:
collecting samples for each application in the preset application set in a preset sampling period, and respectively building a prediction model corresponding to an application in the preset application set ([0117] Alternatively, the S.sub.device may be determined based on the accumulated launching count and launching time of the application during a specific period of time in order to consider the application usage pattern of a recent user).
Lee does not disclose however Tsou discloses:
building the plurality of decision tree prediction models ([0056] generation of decision trees).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Tsou to model a plurality of decision trees to acquire probability values based on input.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a classification result for a data instance using a collection of decision trees (Tsou [0073]).
	Claims 27 and 31 correspond to claim 21 and are rejected accordingly.
With regards to claim 24, Lee further discloses:
selecting N probability values having the greatest values from the plurality of probability values ([0131] select the top M applications having the highest S.sub.device value); and
determining applications corresponding to the selected N probability values as the target applications to be initiated ([0131] select the top M applications having the highest S.sub.device value).
Lee does not disclose however Tsou discloses:
probability values ([0098] derived probability value).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Tsou to model a plurality of decision trees to acquire probability values based on input.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a classification result for a data instance using a collection of decision trees (Tsou [0073]).
	Claims 29 and 33 correspond to claim 24 and are rejected accordingly.
	With regards to claim 25, Lee further discloses:
acquiring storage space information of the terminal device, and determining a value of N according to the storage space information, wherein N is a positive integer greater than or equal to one ([0124] In addition, the number of applications to be preloaded according to the state of the electronic device 400, that is, a load of a CPU and the second memory 490, may be limited to a specific number or less. [0140] number of preloading applications for each page attribute).
With regards to claim 26, Lee further discloses:
wherein predicting the target application to be initiated comprises:
determining an application corresponding to the prediction model outputting a greatest value as a target application ([0131] select the top M applications having the highest S.sub.device value).
Lee does not disclose however Tsou discloses:
acquiring a probability value output from a leaf node that matches the current state feature information in each decision tree prediction model ([0083] newly generated data may be provided as inputs to each of the decision in a local random to generate respective predictions of a classification for the new data at each decision tree. [0098] The collection of weighted votes may then be assessed to determine (at 1005) a final vote or ensemble prediction (e.g., a median value determined from the combined weighted tree vote values).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Tsou to model a plurality of decision trees to acquire probability values based on input.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a classification result for a data instance using a collection of decision trees (Tsou [0073]).
	Claims 30 and 34 correspond to claim 26 and are rejected accordingly.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20180293087) in view of Lymberopoulos (U.S Pub # 20130226837) and in further view of Tsou (U.S Pub # 20180189667) and Fredrich (U.S Pub # 20180144389).
With regards to claim 7, Lee further discloses:
acquiring storage space information of the terminal device ([0113] a weight W of the electronic device 400 by considering a free memory ratio and a CPU load of the second memory); 
determining, according to the acquired storage space information, a total amount of remaining storage space that can be provided for resources to be preloaded of the applications in the preset application set ([0113] a weight W of the electronic device 400 by considering a free memory ratio and a CPU load of the second memory);
acquiring amounts of storage space occupied by the resources to be preloaded of the applications in the preset application set ([0113] cpu load on the second memory that preloading apps will take); and 
determining a total number of the applications that can be preloaded according to amounts of the storage space occupied by the resources to be preloaded of top-ranked applications and the total amount of remaining storage space, wherein the total number is determined as the value of N ([0112] top N or M applications based on S.sub.app scores that includes memory usage to be preloaded).
Lee does not disclose however Fredrich discloses:
sorting the applications in the preset application set according to probability values output from corresponding decision tree prediction models in a descending order ([0063] certain amount of delay may be presented in descending order from highest probability to a lowest probability).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee, Lymberpoulos and Tsou by the predictive model of Fredrich to sort based on what is most likely to occur.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate predictive consumption of a sample of an item in accordance with an automatically adaptive schedule (Fredrich [0002]).
Claim 19 corresponds to claim 7 and is rejected accordingly.
Claims 22-23, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20180293087) in view of Lymberopoulos (U.S Pub # 20130226837) and in further view of Tsou (U.S Pub # 20180189667) and in further view of Tzvieli (U.S Pub # 20170367651).
With regards to claim 22, Lee further discloses:
acquiring, for each application in the preset application set, real-time state feature information of the terminal device at a sampling time point in the preset sampling period, and taking the real-time state feature information as a sample of a current application ([0117] Alternatively, the S.sub.device may be determined based on the accumulated launching count and launching time of the application during a specific period of time in order to consider the application usage pattern of a recent user).
Lee does not disclose however Tzvieli discloses:
monitoring whether the current application is used within a predetermined time period after the sampling time point, and recording a monitoring result as a sample label of the current sample ([0271] Herein, samples may be considered to be generated based on measurements taken over more than a certain period (e.g., a week) if the samples include at least first and second samples, generated based on measurements taken during first and second periods of time, respectively, such that the difference between when the first period and the second period start is at least as long as the certain period. That is, the starting times first and second periods are at least the certain period apart); and 
building a decision tree prediction model corresponding to the current application according to the samples collected in the preset sampling period and corresponding sample labels ([0271-0272] samples utilized to generate the model that comprises of decision trees).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee, Lymberopoulos and Tsou by the measurements system of Tzvieli to apply machine learning.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize a machine learning-based model to calculate, based on the feature values, a value indicative of whether the physiological response occurred (Tzvieli [0100]).
	Claims 28 and 32 correspond to claim 22 and are rejected accordingly.
	With regards to claim 23, Lee does not disclose however Tsou discloses:
wherein the decision tree prediction model is built based on one of: an ID3 algorithm, a CART algorithm, a C4.5 algorithm, and a Random Forest ([0056] random forest).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Tsou to model a plurality of decision trees to acquire probability values based on input.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a classification result for a data instance using a collection of decision trees (Tsou [0073]).
Conclusion
                                                                                                                                                                                                
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166